
	
		I
		111th CONGRESS
		 1st Session
		H. R. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2009
			Mr. Ackerman (for
			 himself, Mr. Moran of Virginia,
			 Mr. Rohrabacher,
			 Mr. Crowley,
			 Mr. Brown of South Carolina,
			 Mr. Castle,
			 Mr. Cohen,
			 Mr. Van Hollen,
			 Mr. Hare, Mr. Filner, Mr.
			 Smith of New Jersey, and Mr. Moore of
			 Kansas) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Hazardous Substances Act to require
		  engine coolant and antifreeze to contain a bittering agent so as to render it
		  unpalatable.
	
	
		1.Short titleThis Act may be cited as the
			 Antifreeze Bittering Act of
			 2009.
		2.Addition of
			 bittering agent in antifreeze requiredThe Federal Hazardous Substances Act (15
			 U.S.C. 1261 et seq.) is amended by adding after section 24 (15 U.S.C. 1278) the
			 following new section:
			
				25.Addition of
				bittering agent in antifreeze required
					(a)In
				generalAny engine coolant or antifreeze that is manufactured
				after the date that is 6 months after the date of enactment of this section,
				and that contains more than 10 percent ethylene glycol, shall include
				denatonium benzoate at a minimum of 30 parts per million and a maximum of 50
				parts per million as a bittering agent within the product so as to render it
				unpalatable. Any engine coolant or antifreeze that is subject to this
				subsection and is not in compliance with this subsection shall be deemed a
				banned hazardous substance within the meaning of section 2(q)
				(15 U.S.C. 1261(q)), and shall be subject to the penalties provided for in
				section 5 (15 U.S.C. 1264).
					(b)Record
				keepingA manufacturer of a product subject to this section shall
				maintain a record of the trade name, scientific name, and active ingredients of
				any bittering agent used pursuant to this section. Such information shall be
				available to the public upon request.
					(c)Limitation on
				liability(1)Subject to paragraph
				(2), a manufacturer, processor, distributor, recycler, or seller of an engine
				coolant or antifreeze that is required to contain an aversive agent under
				subsection (a) shall not be liable to any person for any personal injury,
				death, property damage, damage to the environment (including natural
				resources), or economic loss that results from the inclusion of denatonium
				benzoate in any engine coolant or antifreeze, provided that the inclusion of
				denatonium benzoate is present in concentrations mandated by subsection
				(a).
						(2)The limitation on liability provided
				in this subsection does not apply to a particular liability to the extent that
				the cause of such liability is unrelated to the inclusion of denatonium
				benzoate in any engine coolant or antifreeze.
						(3)Nothing in this subsection shall be
				construed to exempt any manufacturer or distributor of denatonium benzoate from
				any liability related to denatonium benzoate.
						(d)PreemptionNo
				State or political subdivision of a State shall have any authority either to
				establish or continue in effect with respect to retail containers containing
				less than 55 gallons of engine coolant or antifreeze any prohibition,
				limitation, standard or other requirement relating to the inclusion of a
				bittering agent in engine coolant or antifreeze that is in any way different
				from, or in addition to, the provisions of this chapter.
					(e)ExemptionThe
				requirements of this section shall not be construed to apply to—
						(1)the sale of a
				motor vehicle that contains engine coolant or antifreeze; or
						(2)wholesale
				containers of engine coolant or antifreeze containing 55 gallons or more of
				engine coolant or
				antifreeze.
						.
		
